 Case 2:14-cv-06456-GW-E Document 871 Filed 10/15/20 Page 1 of 3 Page ID #:17219


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 14-6456-GW(Ex)                                                 Date    October 15, 2020
 Title             Arconic, Inc., et al. v. APC Investment Co., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                           Terri A. Hourigan
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:

                         None Present                                             Lauren Shoor
                                                                                 David F. Wood
                                                                                 Brian D. Langa
 PROCEEDINGS:                 TELEPHONIC HEARING ON MOTION TO DISMISS CROSS
                              CLAIMS OF AND AGAINST DEFENDANTS EXXONMOBIL OIL
                              CORPORATION AND CONTINENTAL HEAT TREATING, INC. [868]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court GRANTS the Motion. Court to issue order.




                                                                                                     :       04
                                                                Initials of Preparer    JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
Case 2:14-cv-06456-GW-E Document 871 Filed 10/15/20 Page 2 of 3 Page ID #:17220




 Arconic, Inc. et al v. APC Investment Co. et al; Case No. 2:14-cv-06456-GW-(Ex)
 Tentative Ruling on ExxonMobil Oil Corporation’s and Continental Heat Treating, Inc.’s
 Motions to Dismiss


 I.      Background1
         This lawsuit arises from the activities of Omega Chemical Corporation, which operated a
 refrigerant and solvent recycling and treatment facility located in Whittier, California. Omega
 Chemical operated the facility from approximately 1976 to 1991, and as a result of its operations
 the surrounding subsurface soil and groundwater were contaminated with high concentrations of
 PCE, TCE, and other contaminants. This contamination ultimately led the area to be designated
 by the Environmental Protection Agency (“EPA”) as the Omega Chemical Corporation
 Superfund Site (the “Site”).
         Plaintiffs (or their predecessors, affiliated entities, assignees, and/or obliges) are
 companies that allegedly sent chemicals to the Site for processing and recycling, and that the
 EPA contends are responsible for helping to remediate the contamination at the Site. They filed
 this lawsuit against the defendants, which owned or operated businesses near the Site (and,
 hence, are potentially responsible parties) seeking contribution and a declaratory judgment under
 sections 113(f) and 113(g)(2) of the Comprehensive Environmental Response, Compensation,
 and Liability Act (“CERCLA”).
         Two of those defendants, Continental Heat Treating, Inc. and ExxonMobil Oil
 Corporation (collectively, the “Settling Defendants”) were recently added into a consent decree
 in a related action brought by the United States, U.S., et al v. Abex Aerospace, et al., No. 16-cv-
 02696 (the “Abex Action”). Under the consent decree, the Settling Defendants will contribute
 additional money to fund cleanup work at the Site. See Abex Action, ECF No. 64.
         The Settling Defendants filed this unopposed motion to: (1) dismiss the other defendants’
 crossclaims against them as required by the consent decree; and (2) voluntarily dismiss their
 crossclaims against the other defendants. See Mot.
 II.     Discussion
         As already noted, the dismissal of the cross-claims against the Settling Defendants is
 required by the consent decree entered into in the Abex action, which protects the participating

          1
            The following abbreviations are used for the filings: (1) Fifth Amended Complaint (“5AC”), ECF No.
 526; (2) Defendant’s Motion to Dismiss (“Mot.”), ECF No. 868.



                                                          1
Case 2:14-cv-06456-GW-E Document 871 Filed 10/15/20 Page 3 of 3 Page ID #:17221




 defendants from contribution claims under Section 113(f)(2) of CERCLA. See Abex Action,
 ECF No. 19 ¶ 81. As for the Settling Defendants’ crossclaims against the other defendants, they
 move to voluntarily dismiss them under Rule 41(c), which “applies to a dismissal of any counter
 claim, crossclaim, or third-party claim” and requires that the request be made “before a
 responsive pleading is served” or if there is no responsive pleading “before evidence is
 introduced at a hearing or trial.” Fed. R. Civ. P. 41(c). The Court is satisfied that a voluntary
 dismissal without prejudice is appropriate here.
        For these reasons, the Court GRANTS the motion.




                                                    2
